                        IN THE UNITED STATES DISTRICT COURT    ,i^ ^r, , ; .
                                                          U.S.UbiAn''.'
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                     2021) JW 2^ W»06
                                   DUBLIN DIVISION


MITCHELL LUDY,

             Plaintiff,

                                                        CV 318-033


CONSTANCE PULLINS,Nurse; CERT
SGT.HURST; CERT OFC. SMITH; and
CERT OFC. TIMMONS,

             Defendants.




                                        ORDER




      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which objections have been filed. (Doc. no. 66.)

Plaintiff also filed a reply to Defendant Timmons's motion to set aside default after the

Magistrate Judge issued the R&R, which the Court has considered. (Doc. no. 65.) Nothing
in Plaintiffs objections and reply undermines the Magistrate Judge's recommendation to

warrant a discussion.


       Additionally, included his response to Defendant Timmons's motion to set aside

default,(doc. no. 58), Plaintiff filed a motion for reconsideration of the Court's August 22,

2019 Order, setting aside default for Defendants Pullins, Hurst and Smith, (doc. no. 58).

Plaintiff argues the Court should reconsider its August 22nd Order because new information

has come to light showing Defendants Pullins, Hurst and Smith lied in their motions to set

aside default about their knowledge concerning retention ofcounsel and prior involvement in

other lawsuits. However, in the July 23, 2019 R&R, the Magistrate Judge adequately
considered these same facts and arguments, which Plaintiff is now only reiterating. (Doc. no.

41.) Further, Plaintiff did not object to the Magistrate Judge's July 23rd R&R. (Doc. no.

44.) Thus,Plaintiffs motion for reconsideration is DENIED. (Doc. no. 58.)

         Accordingly, the Court ADOPTS the Report and Recommendation of the Magistrate

Judge as its opinion, OVERRULES Plaintiffs objections, GRANTS Defendant Timmons's

motions to set aside default,(doc. no. 57), DENIES Plaintiffs motion for default judgment

and motion for reconsideration, (doc. nos. 51, 58), and ORDERS Defendant Timmons to

answer, move, or otherwise plead to Plaintiffs amended complaint within seven days of this

Order.                           ^

         SO ORDERED this       ^ day of January, 20^,at Augusta, Georgi|


                                           UNITED STATES DISTRICT JUDGJ
